NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 19 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LYNDSAY DAVIDSON, an Individual; et             No.    19-55645
al.,
                                                D.C. No.
                Plaintiffs-Appellants,          8:16-cv-01693-AG-JCG

 v.
                                                MEMORANDUM*
COUNTY OF LOS ANGELES, by and
through The Los Angeles County
Department of Children and Family
Services; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                             Submitted May 15, 2020**
                               Pasadena, California

Before: EBEL,*** WARDLAW, and HUNSAKER, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable David M. Ebel, United States Circuit Judge for the
U.S. Court of Appeals for the Tenth Circuit, sitting by designation.
      Lyndsay Davidson, Brandon Salinas, and their four children sued six

employees of the Department of Children and Family Services (“the DCFS

Defendants”) and Los Angeles County under 42 U.S.C. § 1983 for violation of

their constitutional rights to familial association, arguing that the DCFS

Defendants made deliberate misrepresentations to the juvenile court during

dependency proceedings to bolster their case for removal of the children from their

family home. At summary judgment, the district court found the family failed to

create a triable issue as to the County’s liability and that the DCFS Defendants

were entitled to qualified immunity. Plaintiffs appeal as to the DCFS Defendants

only. As the parties are familiar with the facts, we do not recount them here. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo, Lojek v. Thomas,

716 F.2d 675, 677 (9th Cir. 1983), and we affirm.

      The district court did not err in granting summary judgment on qualified

immunity grounds. We have held that government officials are not entitled to

qualified immunity if their conduct violates the clearly established right to be free

from judicial deception during removal proceedings. See Greene v. Camreta, 588
F.3d 1011, 1034–35 (9th Cir. 2009), vacated in part on other grounds by Camreta

v. Greene, 563 U.S. 692, 713–14 (2011). Here, Plaintiffs submitted no evidence to

support their claims of judicial deception, let alone evidence sufficient to create a

genuine dispute of material fact. The deposition testimony quoted in Plaintiffs’


                                           2
opposition to summary judgment was never provided to the district court. Even

putting aside this fatal oversight, the quoted deposition testimony fails to create a

triable issue that any DCFS Defendant made a deliberately false statement to the

juvenile court.

      AFFIRMED.




                                           3